 
Exhibit 10.1


____________________


Enigma Software Group, Inc.
____________________




 
This offering consists of $1,000,000 of the Company’s 5 Year Convertible
Debentures convertible into the
Company’s Common Stock.


 
____________________


 
SUBSCRIPTION AGREEMENT

 
___________________




 
2

--------------------------------------------------------------------------------

 


SUBSCRIPTION PROCEDURES
 
Convertible Debentures of Enigma Software Group, Inc. (the “Company”) are being
offered (the “Debentures”). This offering is being made in accordance with the
exemptions from registration provided for under Section 4(2) of the Securities
Act of 1933, as amended (the “1933 Act”) and Rule 506 of Regulation D
promulgated under the 1933 Act.


In order to purchase Debentures, each subscriber must complete and execute a
questionnaire (the “Questionnaire”) and a subscription agreement (the
“Subscription Agreement”). In addition, the Holder, as defined herein, must make
a payment for the amount being purchased directly to the Company. All
subscriptions are subject to acceptance by the Company, which shall not occur
until the Company has returned the signed Company Signature Page.


The Questionnaire is designed to enable the Holder to demonstrate the minimum
legal requirements under federal and state securities laws to purchase the
Debentures. The Signature Page for the Questionnaire and the Subscription
Agreement contain representations relating to the subscription and should be
reviewed carefully by each subscriber.


If you are a foreign person or foreign entity, you may be subject to a
withholding tax equal to thirty percent (30%) of any dividends paid by the
Company. In order to eliminate or reduce such withholding tax you must submit a
properly executed I.R.S. Form 4224 (Exemption from Withholding of Tax on Income
Effectively Connected with the Conduct of a Trade or Business in the United
States) or I.R.S. Form 1001 (Ownership Exemption or Reduced Trade Certificate),
claiming exemption from withholding or eligibility for treaty benefits in the
form of a lower rate of withholding tax on interest or dividends.


Payment of the full subscription amount will be made by wire transfer by
Dutchess Private Equities Fund, LP & Dutchess Private Equities Fund, II, LP (the
“Holder”) on or prior to the closing per the wire instructions that will be
established. In the event of a termination of the offering or the rejection of a
subscription, subscription funds will be returned by the Company without
interest or charges.


 
3

--------------------------------------------------------------------------------

 
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
SUBSCRIPTION AGREEMENT
 
To: Enigma Software Group, Inc.


This Subscription Agreement is made between Enigma Software Group, Inc., a
Delaware corporation (the “Company”), and the undersigned prospective Holder
(the “Holder”) who is subscribing hereby for the Company’s convertible
debentures (the “Debentures”) on June 28, 2006. This subscription is submitted
to you in accordance with and subject to the terms and conditions described in
this Subscription Agreement, together with any Exhibits thereto, relating to an
offering (the “Offering”) of One Million dollars ($1,000,000) of Debentures. The
Offering is limited to accredited Investors and is made in accordance with the
exemptions from registration provided for under Section 4(2) of the 1933 Act and
Rule 506 of Regulation D promulgated under the 1933 Act (“Regulation D”).


Contemporaneously with the execution and delivery of this Agreement, the parties
hereto are executing and delivering a Debenture Registration Rights Agreement,
the Debenture Agreement, Security Agreement and Warrant Agreement (collectively,
the "Transaction Documents").


1. SUBSCRIPTION.


(a) The closing shall be deemed to have occurred on June 28, 2006 (the “Closing
Date” or a “Closing”). The Company shall pay twelve percent (12%) annual coupon
on the unpaid principal amount of this Debenture (the “Debenture”) at such times
and in such amounts as outlined in the Debenture Agreement.


 
4

--------------------------------------------------------------------------------

 
 
(b) Upon receipt by the Company of the requisite payment for the Debentures
being purchased, the Debentures so purchased will be forwarded by the Company to
the Holder or its broker, as listed on the signature page, and the name of the
Holder will be registered on the Debenture transfer books of the Company as the
record owner of such Debentures.


(c) As long as the Holder owns the Debenture, the Holder shall have the right,
to change the terms for the balance of the Debenture it then holds, to match the
terms of any other offering of securities made by the Company.
 
(d) The Holder shall fund five hundred thousand dollars ($500,000) upon the
initial closing and an additional five hundred thousand dollars ($500,000)
simultaneously on the date the registration statement covering this Offering is
filed with the United States Securities and Exchange Commission ("SEC").


(e) The Holder will be granted a security interest in all of the Company's and
its Subsidiaries' assets, currently owned or hereinafter acquired, (as defined
in Schedule 3(a) of this Agreement), as more fully set forth in the Security
Agreement between the Company and the Holder of this date.
 
2. REPRESENTATIONS AND WARRANTIES OF THE HOLDER.
 
The Holder hereby represents and warrants to, and agrees with, the Company as
follows:
 
(a) The Holder has been furnished with, and has carefully read the applicable
form of Debenture Registration Rights Agreement, and the Debenture and is
familiar with and understands the terms of the Offering. With respect to tax and
other economic considerations involved in his investment, the Holder is not
relying on the Company. The Holder has carefully considered and has, to the
extent the Holder believes such discussion necessary, discussed with the Holder
's professional legal, tax, accounting and financial advisors the suitability of
an investment in the Company, by purchasing the Debentures, for the Holder 's
particular tax and financial situation and has determined that the investment
being made by the Holder is a suitable investment for the Holder.


(b) The Holder acknowledges that all documents, records, and books pertaining to
this investment which the Holder has requested, have been made available for
inspection, or the Holder has had access thereto.


(c) The Holder has had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Company concerning the
Offering, and if such opportunity was taken, then all such questions have been
answered to the full satisfaction of the Holder.


 
5

--------------------------------------------------------------------------------

 
 
(d) The Holder will not sell, or otherwise dispose of the Debentures or the
Common Stock issued upon conversion of the Debentures without registration under
the 1933 Act or applicable state securities laws or compliance with an exemption
therefrom including but not limited to: Rule 144A, 144 (k), promulgated under
the Securities Act of 1933 (herein after referred to as an "Exemption"). The
Debentures have not been registered under the 1933 Act or under the securities
laws of any state. Resales of the Common Stock underlying the Debentures or
issued in payment of accrued interest on the Debentures are to be registered by
the Company pursuant to the terms of the Debenture Registration Rights Agreement
incorporated herein and made a part hereof.


(e) The Holder recognizes that an investment in the Debentures involves
substantial risks, including loss of the entire amount of such investment.
Further, the Holder has carefully read and considered the schedules attached
hereto.


(f)  The Holder acknowledges that each certificate representing the Debentures
(and the shares of Common Stock issued upon conversion of the Debentures, unless
registered or with an Exemption) or in payment of interest on the Debentures
shall be stamped or otherwise imprinted with a legend substantially in the
following form:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT.


If the Holder sends a Notice of Conversion (See Exhibit A attached hereto), and
provided a registration statement under the Securities Act of 1933 is in effect
as to the sale, then in such event the Company shall have its transfer agent
send Holder the appropriate number of shares of Common Stock without restrictive
legends (other than a legend referring to the resale registration and prospectus
delivery requirements) and not subject to stop transfer instructions.


(g) If this Subscription Agreement is executed and delivered on behalf of a
corporation or legal entity other than a natural person: (i) such corporation or
other entity has the full legal right and power and all authority and approval
required (a) to execute and deliver, or authorize execution and delivery of this
Subscription Agreement and all other Transaction Documents executed and
delivered by or on behalf of such corporation in connection with the purchase of
the Debentures, and (b) to purchase and hold the Debentures; and (ii) the
signature of the party signing on behalf of such corporation or entity is
binding upon such corporation.


 
6

--------------------------------------------------------------------------------

 
 
(h) The Holder is not subscribing for the Debentures as a result of, or pursuant
to, any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or meeting.


(i) The Holder is purchasing the Debentures for its own account for investment,
and not with a view toward the resale or distribution thereof, except pursuant
to sales registered or exempted from registration under the 1933 Act. The Holder
has not offered or sold any portion of the Debentures being acquired nor does
the Holder have any present intention of dividing the Debentures with others or
of selling, distributing or otherwise disposing of any portion of the Debentures
either currently or after the passage of a fixed or determinable period of time
or upon the occurrence or non-occurrence of any predetermined event or
circumstance in violation of the 1933 Act provided, however, that by making the
representations herein, the Holder does not agree to hold any of the Debentures
for any minimum or other specific term and reserves the right to dispose of the
Debentures at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. The Holder is neither an
underwriter of, nor a dealer in, the Debentures or the Common Stock issuable
upon conversion thereof or upon the payment of interest thereon and is not
participating in the distribution or resale of the Debentures or the Common
Stock issuable upon conversion or exercise thereof.


(j) The Holder or the Holder's representatives, as the case may be, has such
knowledge and experience in financial, tax and business matters so as to enable
the Holder to utilize the information made available to the Holder in connection
with the Offering to evaluate the merits and risks of an investment in the
Debentures and to make an informed investment decision with respect thereto.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except as set forth in the Schedules attached hereto, the Company represents and
warrants to the Holder that:


a.  Organization and Qualification. The Company and its “SUBSIDIARIES” (which
for purposes of this Subscription Agreement means any entity in which the
Company, directly or indirectly, owns capital stock or holds an equity or
similar interest) (a complete list of which is set forth in Schedule 3(a)) are
corporations duly organized and validly existing in good standing under the laws
of the respective jurisdictions of their incorporation, and have the requisite
corporate power and authorization to own their properties and to carry on their
business as now being conducted. Both the Company and its Subsidiaries are duly
qualified to do business and are in good standing in every jurisdiction in which
their ownership of property or the nature of the business conducted by them
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Subscription Agreement, “MATERIAL ADVERSE EFFECT” means any
material adverse effect on the business, properties, assets, operations, results
of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined in Section 3(b) below).


 
7

--------------------------------------------------------------------------------

 
 
b.  Authorization; Enforcement; Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents, and to issue the
Debentures in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation the reservation for issuance and the issuance of the Debentures
pursuant to this Subscription Agreement, have been duly and validly authorized
by the Company's Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors, or its shareholders, (iii) the
Transaction Documents have been duly and validly executed and delivered by the
Company, and (iv) the Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.


c.  Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, of which as of the date
hereof, approximately 16,243,267 shares are issued and outstanding. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid for and nonassessable. Except as disclosed in Schedule 3(c) which is
attached hereto and made a part hereof (i) no shares of the Company's capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities, (iii) there are no outstanding shares of capital
stock, options, warrants, scrip, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities or rights convertible into,
any shares of capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the as
otherwise set forth in the Transaction Documents), (v) there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Subscription Agreement, (vii) the Company
does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement, and (viii) there is no dispute as
to the class of any shares of the Company's capital stock. The Company has
furnished to the Holder, or the Holder has had access through EDGAR to, true and
correct copies of the Company's Articles of Incorporation, as in effect on the
date hereof (the “ARTICLES OF INCORPORATION”), and the Company's By-laws, as in
effect on the date hereof (the “BY-LAWS ‘).


 
8

--------------------------------------------------------------------------------

 
 
d. Issuance of Debentures. A sufficient number of Debentures issuable pursuant
to this Subscription Agreement, but in no event a number equal to more than
4.99% of the shares of Common Stock outstanding as of the date hereof (if, and
only if, the Company becomes listed on Nasdaq or the American Stock Exchange),
has been duly authorized and reserved for issuance pursuant to this Subscription
Agreement. Upon issuance in accordance with this Subscription Agreement, the
Debentures will be validly issued, fully paid for and nonassessable and free
from all taxes, liens and charges with respect to the issue thereof. In the
event the Company cannot register a sufficient number of shares of Common Stock,
due to the remaining number of authorized shares of Common Stock being
insufficient, the Company will use its best efforts to register the maximum
number of shares it can based on the remaining balance of authorized shares and
will use its best efforts to increase the number of its authorized shares as
soon as reasonably practicable.


e.  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree, including United States federal and state securities laws and
regulations and the rules and regulations of the principal securities exchange
or trading market on which the Common Stock is traded or listed (the “Principal
Market”), applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Except as disclosed in Schedule 3(e), neither the Company nor its
Subsidiaries is in violation of any term of, or in default under, the Articles
of Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the By-laws or their
organizational charter or by-laws, respectively, or any contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not individually or in
the aggregate have a Material Adverse Effect. The business of the Company and
its Subsidiaries is not being conducted, and shall not be conducted, in
violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for possible violations the sanctions for which either
individually or in the aggregate would not have a Material Adverse Effect.
Except as specifically contemplated by this Subscription Agreement and as
required under the 1933 Act, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement) with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, the Transaction Documents in accordance with the terms hereof
or thereof. All consents, authorizations, permits, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and are
in full force and effect as of the date hereof. Except as disclosed in Schedule
3(e), the Company and its Subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing. The Company is not, and will not
be, in violation of the listing requirements of the Principal Market as in
effect on the date hereof and on each of the Closing Dates and is not aware of
any facts which would reasonably lead to delisting of the Common Stock by the
Principal Market in the foreseeable future.
 
 
9

--------------------------------------------------------------------------------

 


f.  SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (“SEC”) pursuant to the reporting
requirements of the Securities and Exchange Act of 1934 (“1934 Act”) (all of the
foregoing filed since the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the "SEC DOCUMENTS"). The
Company has delivered to the Holder or its representatives, or they have had
access through EDGAR, to true and complete copies of the SEC Documents. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, and are not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Holder which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 3(d) of this Subscription Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstance under which they
are or were made, and are not misleading.
 
 
10

--------------------------------------------------------------------------------

 


g.  Absence of Certain Changes. Except as disclosed in Schedule 3(g) or the SEC
Documents filed at least thirty (30) days prior to the date hereof, there has
been no change or development in the business, properties, assets, operations,
financial condition, results of operations or prospects of the Company or its
Subsidiaries which has had or reasonably could have a Material Adverse Effect.
The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any bankruptcy law nor does the Company or
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings.


h.  Absence of Litigation. Except as set forth in the Company’s SEC filings,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the executive officers of Company or any of its
Subsidiaries, threatened against or affecting the Company, the Common Stock or
any of the Company's Subsidiaries or any of the Company's or the Company's
Subsidiaries' officers or directors in their capacities as such, in which an
adverse decision could have a Material Adverse Effect.


i.  Acknowledgment Regarding the Purchase of Debentures. The Company
acknowledges and agrees that the Holder is acting solely in the capacity of an
arm's length investor with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Holder is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Holder
or any of its respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Holder's purchase of the Debentures. The Company
further represents to the Holder that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.


j. Intentionally omitted.


k.  Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its Subsidiaries, is any such dispute threatened. Neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company's employ or
otherwise terminate such officer's employment with the Company.
 
 
11

--------------------------------------------------------------------------------

 


l.  Intellectual Property Rights. All patents, patent applications, trademark
registrations and applications for trademark registration held by the Company
are owned free and clear of all mortgages, liens, charges or encumbrances
whatsoever. No licenses have been granted with respect to these items and the
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and, except
as set forth on Schedule 3(l), there is no claim, action or proceeding being
made or brought against, or to the Company's knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement; and the
Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing. The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual property.


m.  Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants ("ENVIRONMENTAL LAWS"), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses, and (iii) are in compliance with all terms and
conditions of any such permit, license or approval where, in each of the three
foregoing cases, the failure to so comply would have, individually or in the
aggregate, a Material Adverse Effect.


n.  Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(n) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any of its Subsidiaries.
Any real property and facilities held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.
 
 
12

--------------------------------------------------------------------------------

 


o.  Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.


p.  Regulatory Permits. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.


q.  Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.


r.  No Materially Adverse Contracts. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company's officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company's officers has or is
expected to have a Material Adverse Effect.


s.  Tax Status. Except as set forth in Schedule 3(s), the Company has filed all
federal and state income tax returns, as required and the Company and each of
its Subsidiaries has made or filed all United States federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject. The Company represents that there are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
 
13

--------------------------------------------------------------------------------

 


t.  Certain Transactions. Except as set forth in the SEC Documents filed at
least ten days prior to the date hereof and except for arm's length transactions
pursuant to which the Company makes payments in the ordinary course of business
upon terms no less favorable than the Company could obtain from third parties
and other than the grant of stock options disclosed on Schedule 3(c), none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.


u.  Dilutive Effect. The Company understands and acknowledges that the number of
shares of Common Stock issuable upon purchases pursuant to this Subscription
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines following the effective date of the registration statement covering the
Common Stock underlying the Debentures (the “Effective Date”). The Company’s
executive officers and directors have studied and fully understand the nature of
the transactions contemplated by this Subscription Agreement and recognize that
they have a potential dilutive effect. The board of directors of the Company has
concluded, in its good faith business judgment that such issuance is in the best
interests of the Company. The Company specifically acknowledges that, subject to
such limitations as are expressly set forth in the Transaction Documents, its
obligation to issue shares of Common Stock upon purchases pursuant to this
Subscription Agreement is absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
shareholders of the Company.


v. Additional Financings. The Company shall not, directly nor indirectly,
without the prior written consent of the Holder, offer, sell, grant any option
to purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition) any of its Common Stock or securities
convertible into Common Stock, or file any registration statement, including
those on Form S-8 for any securities (a "SUBSEQUENT FINANCING"), in either case
ending on the earlier to occur of (i) 360 (three hundred and sixty) days after
the effective date of the registration statement covering resale of the shares
of Common Stock underlying the Debentures (the “Effective Date”) or (ii) the
date on which the full Face Amount, accrued interest and penalties, if any, on
the Debentures have been paid (either being the "Lock Up Period"), as set forth
in the Debenture Agreement.


During the Lock Up Period, the Holder shall retain a first right of refusal for
any additional financings. The Company must submit to the Holder a duly
authorized term sheet of the financing and the Holder may elect, in writing
within five (5) business days, to exercise its right to finance the Company upon
the same terms and conditions, as set forth in the Debenture Agreement. In the
event the Holder does not elect to complete such financing within such period,
the Company may proceed with the proposed third-party financing on the same
terms and conditions as contained in the notice to Holder.
 
 
14

--------------------------------------------------------------------------------

 


If at any time while the Debenture or Warrants are outstanding, if the Company
issues or agrees to issue any Common Stock or securities convertible into or
exercisable for shares of Common Stock (or modify any of the foregoing which may
be outstanding prior to the execution of this Agreement) to any person or entity
at a price per share or conversion or exercise price per share less than the
Conversion Price, or less than the Warrant exercise price with respect to the
Warrant Shares, with or without the consent of the Holder, the Conversion Price
and Warrant Exercise Price shall automatically be reduced to a price twenty
percent (20%) lower than the price of the new issuance. Additionally, if the
Company shall issue or agree to issue any of the aforementioned services to any
person, firm or corporation at terms deemed by the Holder to be more favorable
to the other person or entity than the terms or conditions of this Offering,
then the Holder is granted the right, at its election, to modify any term of
this Offering to match any more favorable term provided by the Company to such
person or entity. The rights of the Holder in this Section (v) are in addition
to any other right the Holder has pursuant to this Subscription Agreement and
the Transaction Documents.


In the event the exercise of the rights described in the preceding paragraph
would result in the issuance of an amount of Common Stock of the Company that
would exceed the maximum amount that may be issued to the Holder calculated in
the manner described in Section 3 (d) of this Agreement, then the issuance of
such additional shares of Common Stock of the Company to such Subscriber will be
deferred in whole or in part until such time as such Subscriber is able to
beneficially own such Common Stock without exceeding the maximum amount set
forth calculated in the manner described in Section 3 (d) of this Agreement. The
determination of when such common stock may be issued shall be made by the
Holder.


w. Sarbanes-Oxley Compliance. The Company hereby acknowledges that they are
current with the requirement of Sarbanes-Oxley Act of 2002 (“Sarbox”), and will
remain compliant with Sarbox and its rules and regulations for reporting
requirements in the time frame required by Sarbox, and any updates to deadlines
imposed by Sarbox.


x. Code of Ethics. The Company has adopted a Code of Ethics and has filed the
Code with the SEC.


y. No Disagreements with Accountants, Auditors and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants, auditors and lawyers
formerly or presently used by the Company, including but not limited to disputes
or conflicts over payment owed to such accountants, auditors or lawyers.


z. Investment Company. Neither the Company nor any Affiliate is an "investment
company" within the meaning of the Investment Company Act of 1940.
 
 
15

--------------------------------------------------------------------------------

 
 
aa. Company Predecessor. All representations made by or relating to the Company
of a historical nature and all undertaking described herein shall relate and
refer to the Company, its predecessors, and the Subsidiaries.


bb. Option Plan Restrictions. The only officer, director, employee and
consultant stock option or stock incentive plan currently in effect or
contemplated by the Company has been submitted to the Holder or is described in
past filings with the SEC. No other plan will be adopted nor may any options or
equity not included in such plan be issued until after the Debenture is paid in
full.


4. COVENANTS OF THE COMPANY


a.  Best Efforts. The Company shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in this Subscription
Agreement.
 
b.  Blue Sky. The Company shall, at its sole cost and expense, make all filings
and reports relating to the offer and sale of the Debentures and the Common
Stock underlying the Debentures as required under the applicable securities or
“Blue Sky” laws of such states of the United States as specified by the Holder
or as required by law.


c.  Reporting Status. Until the earlier of (i) the date that the Holder may sell
all of the Common Stock underlying the Debentures acquired pursuant to this
Subscription Agreement without restriction pursuant to Rule 144(k) promulgated
under the 1933 Act (or successor thereto), or (ii) the date on which the Holder
shall have sold all the Common Stock underlying the Debentures, the Company
shall file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as a reporting company under
the 1934 Act.


d. Use of Proceeds.  The Company shall use the entire proceeds from this
Debenture exclusively to further the growth and interest of the Company. Any
other use of the funds contemplated herein, shall be considered a breach of
contract and an event of Default.


e. Conditions to Closing. The Company shall sign and be in compliance with the
Transaction Documents with the Holder.


f.  Financial Information. The Company agrees to make available to the Holder
via EDGAR or other electronic means the following: (i) within five (5) business
days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-KSB, its Quarterly Reports on Form 10-QSB, any Current Reports on Form 8-K
and any Registration Statements or amendments filed pursuant to the 1933 Act;
(ii) on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries, (iii) copies of any
notices and other information made available or given to the shareholders of the
Company generally, contemporaneously with the making available or giving thereof
to the shareholders and (iv) within two (2) calendar days of filing or delivery
thereof, copies of all documents filed with, and all correspondence sent to, the
Principal Market, any securities exchange or market, or the National Association
of Securities Dealers, Inc.
 
 
16

--------------------------------------------------------------------------------

 


g. Reservation of Common Stock. Subject to the following sentence, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, a sufficient number of shares of Common Stock to
provide for the issuance of the Common Stock underlying the Debentures. In the
event that the Company determines that it does not have a sufficient number of
authorized shares of Common Stock to reserve and keep available for issuance,
the Company shall use its best efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares. The Holder shall have the right to reasonably determine
the amount of shares to be re-registered such as are necessary to satisfy the
terms of the Agreement.


h.  Listing. The Company shall promptly secure the listing of all of the Common
Stock underlying the Debentures upon the Principal Market and each other
national securities exchange and automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain, such listing. The Company shall maintain the Common Stock's
authorization for quotation on the Principal Market, unless the Holder and the
Company agree otherwise. Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than one trading day resulting from business announcements by the
Company). The Company shall promptly provide to the Holder copies of any notices
it receives from the Principal Market regarding the continued eligibility of the
Common Stock for listing on such automated quotation system or securities
exchange. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.
 
i. Transactions With Affiliates. During the Lock-Up Period, set forth in Section
3 (v), the Company shall not, and shall cause each of its Subsidiaries not to,
enter into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary's officers, directors, persons who
were officers or directors at any time during the previous two years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “RELATED PARTY”)
during the Lock Up Period; except for (i) customary employment arrangements and
benefit programs on reasonable terms (including changes currently under
discussion with the Company's Board of Directors concerning the compensation, to
be payable in stock, of the Chairman of the Board), (ii) any agreement,
transaction, commitment or arrangement on an arms-length basis on terms no less
favorable than terms which would have been obtainable from a person other than
such Related Party, or (iii) any agreement, transaction, commitment or
arrangement which is approved by a majority of the disinterested directors of
the Company.
 
 
17

--------------------------------------------------------------------------------

 


During the Lock-Up Period, the management and Affiliates will not transfer,
pledge, hypothecate, encumber, sell or otherwise dispose of any of the Common
Stock owned in their name, a trust, corporation, LLC or those individuals or
entities that are considered within an "arm's length" transaction (as defined by
the SEC). The Company shall also agree to include Jessup and Lamont in all
restrictions from selling the Common Stock during the Lock Up Period as outlined
in this Section.


For purposes hereof, any director who is also an officer of the Company or any
Subsidiary of the Company shall not be a disinterested director with respect to
any such agreement, transaction, commitment or arrangement. “AFFILIATE” for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a five percent (5%) or more equity
interest in that person or entity, (ii) has five percent (5%) or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity. “CONTROL” or "CONTROLS"
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.


j.  Corporate Existence. The Company shall use its commercially reasonable best
efforts to preserve and continue the corporate existence of the Company.


k. Notice of Certain Events Affecting Registration. The Company shall promptly
notify Holder upon the occurrence of any of the following events in respect of a
registration statement or related prospectus covering the Common Stock
underlying the Debentures: (i) receipt of any request for additional information
by the SEC or any other federal or state governmental authority during the
period of effectiveness of the registration statement for amendments or
supplements to the registration statement or related prospectus; (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any registration statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Common Stock underlying the Debentures for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in such
registration statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the registration statement, related
prospectus or documents so that, in the case of a registration statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company's reasonable determination that a post-effective
amendment to the registration statement would be appropriate, and the Company
shall promptly make available to the Holder any such supplement or amendment to
the related prospectus.
 
 
18

--------------------------------------------------------------------------------

 


l. Indemnification. In consideration of the Holder’s execution and delivery of
this Agreement and the Debenture Registration Rights Agreement and acquiring the
Debentures hereunder and in addition to all of the Company's other obligations
under the Transaction Documents, the Company shall defend, protect, indemnify
and hold harmless the Holder and all of its shareholders, officers, directors,
employees and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnitees") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (iii) any cause of action, suit or
claim brought or made against such Indemnitee by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (iv) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Debentures, (v) the status of the Holder as an investor in the Company,
except, in the case of any of such clauses, insofar as any such Indemnified
Liability was attributable to gross negligence, willful misconduct or any
illegal activity on the part of Holder and, in the case of clause, (v) only,
insofar as any such Indemnified Liability was attributable to an untrue
statement, alleged untrue statement, omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Holder which is specifically intended by the Holder for use in
the preparation of any Registration Statement, preliminary prospectus or
prospectus. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The indemnity provisions contained herein
shall be in addition to any cause of action or similar rights the Holder may
have, and any liabilities to which the Holder may be subject. Notwithstanding
the foregoing, the Company shall have no indemnification responsibility in the
event Holder fails to timely notify the Company of a claim or potential claim
for which indemnification is sought, but only to the extent the Company is
prejudiced thereby. The Company shall have the right to control the defense of
any such claim and the Holder shall not consent to any settlement of any such
claim without the prior written consent of the Company (which shall not be
unreasonably withheld or delayed). The Holder shall provide indemnification
comparable in scope and coverage to the Company and corresponding related
persons in respect of any Indemnified Liability if and to the extent
attributable to gross negligence, willful misconduct or any illegal activity on
the part of the Holder, and shall be obligated to reimburse the Company and such
persons to the same extent as the Company’s reimbursement obligations under
Section 4(m) below.
 
 
19

--------------------------------------------------------------------------------

 


m. Reimbursement. If (i) the Holder, other than by reason of its gross
negligence or willful misconduct, becomes involved in any capacity in any
action, proceeding or investigation brought by any shareholder of the Company,
in connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if the Holder is impleaded in any
such action, proceeding or investigation by any person, or (ii) the Holder,
other than by reason of its gross negligence or willful misconduct or by reason
of its trading of the Common Stock in a manner that is illegal under the federal
securities laws, becomes involved in any capacity in any action, proceeding or
investigation brought by the SEC against or involving the Company or in
connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if the Holder is impleaded in any
such action, proceeding or investigation by any person, then in any such case,
the Company will reimburse the Holder for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith, as such expenses are incurred. In addition, other than
with respect to any matter in which the Holder is a named party, the Company
will pay to the Holder the charges, as reasonably determined by the Holder, for
the time of any officers or employees of the Holder devoted to appearing and
preparing to appear as witnesses, assisting in preparation for hearings, trials
or pretrial matters, or otherwise with respect to inquiries, hearing, trials,
and other proceedings relating to the subject matter of this Subscription
Agreement. The reimbursement obligations of the Company under this section shall
be in addition to any liability which the Company may otherwise have, shall
extend upon the same terms and conditions to any affiliates of Holder that are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees, attorneys, accountants, auditors and controlling
persons (if any), as the case may be, of Holder and any such affiliate, and
shall be binding upon and inure to the benefit of any successors of the Company,
Holder and any such affiliate and any such person.


n. Transfer Agent. The Company covenants and agrees that, in the event that the
Company's agency relationship with the transfer agent should be terminated for
any reason prior to the Maturity Date (as defined in the Debenture Agreement),
the Company shall immediately appoint a new transfer agent.
 
5. OPINION LETTER/BOARD RESOLUTION


Prior to or on the Closing Date the Company shall deliver to the Holder an
opinion letter signed by counsel for the Company in the form attached hereto as
Exhibit D.


If so requested by the Holder, the Company shall instruct counsel to write a 144
opinion letter provided the necessary paperwork has been submitted and the
Exemption applies (as defined in the Debenture Agreement). If the Company’s
counsel fails to provide a Rule 144 opinion letter in a timely manner, then the
Company shall: (a) pay the Investor’s counsel to write said Rule 144 opinion
letter; and (b) instruct the designated transfer agent to accept and rely upon
the Rule 144 Opinion letter. Also, prior to or on the Closing Date, the Company
shall deliver to the Holder a signed Board Resolution authorizing this Offering,
which shall be attached hereto as Exhibit E.


 
20

--------------------------------------------------------------------------------

 
 
6. DELIVERY INSTRUCTIONS; FEES  


The Debentures being purchased hereunder shall be delivered to the Holder on the
Closing Date at which time funds will be wired to the Company and the Debentures
will be delivered to the Holder, per the Holder’s written instructions.
 
7. UNDERSTANDINGS.


The Holder understands, acknowledges and agrees as follows:


a. No U.S. federal or state agency or any agency of any other jurisdiction has
made any finding or determination as to the fairness of the terms of the
Offering for investment nor any recommendation or endorsement of the Debentures
or the Company.


b. The representations, warranties and agreements of the Holder and the Company
contained herein shall be true and correct in all material respects on and as of
the date of the sale of the Debentures as if made on and as of such date and
shall survive the execution and delivery of this Subscription Agreement and the
purchase of the Debentures.


c. In making an investment decision, the Holder is relying on its own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The shares have not been recommended by any federal or state
securities commission or regulatory authority. Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of this
document. Any representation to the contrary is a criminal offense.


d. The Offering is intended to be exempt from registration by virtue of Section
4(2) of the 1933 Act and the provisions of Regulation D thereunder, which is in
part dependent upon the truth, completeness and accuracy of the statements made
by the undersigned herein and in the Questionnaire.


e. It is understood that in order not to jeopardize the Offering’s exempt status
under Section 4(2) of the 1933 Act and Regulation D, the Holder may, at a
minimum, be required to fulfill the investor suitability requirements
thereunder.


f. The shares may not be resold except as permitted under the 1933 Securities
Act and applicable state securities laws, pursuant to registration or exemption
therefrom. Holder should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time.


 
21

--------------------------------------------------------------------------------

 
 
g. The Holder agrees not to short the Company's common shares during the Lock-Up
Period.


8. DISPUTES SUBJECT TO ARBITRATION GOVERNED BY MASSACHUSETTS LAW.


a.  All disputes arising under this agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to principles of conflict of laws. The parties to this agreement
will submit all disputes arising under this agreement to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(“AAA”). The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts. No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section. Nothing in Section 8 shall limit the Holder's right to
seek and obtain an injunction for violation of the terms and conditions of this
Agreement. Any injunction obtained shall remain in full force and effect until
the arbitrator, as set forth in section 8, fully adjudicates the dispute.


9. MISCELLANEOUS.


a. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Subscription Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:


If to the Company:
 
Colorado Stark
Enigma Software Group, Inc.
2 Stamford Landing, Suite 100
Stamford, CT 06902
Telephone: (888) 360-0646
Facsimile: (203) 621-3334


If to the Holder:


At the address listed in the Questionnaire.


Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.


 
22

--------------------------------------------------------------------------------

 
 
a. All pronouns and any variations thereof used herein shall be deemed to refer
to the masculine, feminine, impersonal, singular or plural, as the identity of
the person or persons may require.


b. Neither this Subscription Agreement nor any provision hereof shall be waived,
modified, changed, discharged, terminated, revoked or canceled, except by an
instrument in writing signed by the party effecting the same against whom any
change, discharge or termination is sought.


c. Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be sufficiently given when personally delivered or sent by
facsimile transmission: (i) if to the Company, at it’s executive offices, or
(ii) if to the Holder, at the address for correspondence set forth in the
Questionnaire, or at such other address as may have been specified by written
notice given in accordance with this paragraph.


d. This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the Commonwealth of Massachusetts, as
such laws are applied by Massachusetts courts to agreements entered into, and to
be performed in, Massachusetts by and between residents of Massachusetts, and
shall be binding upon the undersigned, the undersigned's heirs, estate and legal
representatives and shall inure to the benefit of the Company and its
successors. If any provision of this Subscription Agreement is invalid or
unenforceable under any applicable statue or rule of law, then such provisions
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision hereof.


e. This Agreement shall not be assignable.


f. This Subscription Agreement, together with Exhibits A, B, C, D, and E
attached hereto and made a part hereof, constitute the entire agreement between
the parties hereto with respect to the subject matter hereof and may be amended
only by a writing executed by both parties hereto.


g. This Subscription Agreement may be executed in two or more counterparts, all
of which taken together shall constitute one instrument. Execution and delivery
of this Subscription Agreement by exchange of facsimile copies bearing the
facsimile signature of a party shall constitute a valid and binding execution
and delivery of this Subscription Agreement by such party. Such facsimile copies
shall constitute enforceable original documents.


h.  When in this Agreement or the Transaction Documents, reference is made to
any party, such reference shall be deemed to include the successors, assigns,
heirs and legal representatives of such party. No party hereto may transfer any
rights under this Agreement or the Transaction Documents, unless the transferee
agrees to be bound by, and comply with all of the terms and provision of this
Agreement and the Transaction Documents, as if an original signatory hereto on
the date hereof.


 
23

--------------------------------------------------------------------------------

 
 
10. RESERVED


11. WAIVER.


The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any undertakings, agreements or covenants shall not
waiver, affect, or diminish any right of the Holder under this Agreement to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Agreement, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Agreement be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.


12. No Oral Agreements


This Written Agreement and the accompanying Transaction Documents represent the
FINAL AGREEEMENTS between the Company and the Holder and may not be contradicted
by evidence of prior, contemporaneous, or subsequent oral agreements of the
parties; there are no unwritten oral agreements among the parties.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


 
24

--------------------------------------------------------------------------------

 

Enigma Software Group, Inc.
SIGNATURE PAGE


Your signature on this Signature Page evidences your agreement to be bound by
the Questionnaire, Subscription Agreement, Warrant Agreement, Debenture
Agreement and Debenture Registration Rights Agreement.


1. The undersigned hereby represents that (a) the information contained in the
Questionnaire is complete and accurate and (b) the undersigned will notify the
Company immediately if any material change in any of the information occurs
prior to the acceptance of the undersigned’s subscription and will promptly send
the Company written confirmation of such change.


2. The undersigned signatory hereby certifies that he/she has read and
understands the Subscription Agreement and Questionnaire, and the
representations made by the undersigned in the Subscription Agreement and
Questionnaire are true and accurate.
 
$1,000,000
 
June 28, 2006
Amount of Debentures being purchased
 
Date

 

        Private Equities Fund, LP   Dutchess Private Equities Fund II, LP  
   
   
    By:   /s/ Douglas H. Leighton  

--------------------------------------------------------------------------------

(Signature)       Name:  Douglas H. Leighton  

--------------------------------------------------------------------------------

(Please Type or Print)       Title: Managing Member,   Dutchess Capital
Management, LLC;   General Partner to:   Dutchess Private Equities Fund, LP  and
Dutchess Private Equities Fund II, LP  

--------------------------------------------------------------------------------

(Please Type or Print)



 
25

--------------------------------------------------------------------------------

 
 
COMPANY ACCEPTANCE PAGE




This Subscription Agreement accepted and agreed
to this 28th day of June, 2006.




By Enigma Software Group, Inc. and duly authorized to sign on behalf of the
Company:



        By /s/ Colorado Stark      

--------------------------------------------------------------------------------

Name: Colorado Stark     Title:  Executive Chairman      

 
 

        By /s/ Alvin Estevez      

--------------------------------------------------------------------------------

Name: Alvin Estevez     Title: President and Chief Executive Officer      

 
 

        By /s/ Richard M. Scarlata      

--------------------------------------------------------------------------------

Name: Richard M. Scarlata     Title:  Chief Financial Officer      

 
 
26

--------------------------------------------------------------------------------

 